10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

NICHOLAS A. TRUTANICH

United States Attorney

DEBORAH LEE STACHEL

Regional Chief Counsel, Region [IX

Social Security Administration

MICHAEL K. MARRIOTT, CSBN 280890

Special Assistant United States Attorney
160 Spear Street, Suite 800
San Francisco, California 94105
Telephone: (415) 977-8985
Facsimile: (415) 744-0134
E-Mail: Michael.Marriott@ssa.gov

 

Attorneys for Defendant

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
LAS VEGAS DIVISION

COLUMBINE DEVINCENT BATALONA, ) Case No: 2:18-cv-02309-JAD-VCF
)

Plaintiff )

) ORDER FOR EXTENSION OF

v. ) TIME TO FILE DEFENDANT'S CROSS
) MOTION TO AFFIRM
NANCY A. BERRYHILL, Acting )
Commissioner of Social Security, ) (First Request)
)
)
)

Defendant.

 

 

 

Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests
an extension of time of thirty days to Friday, June 28, 2019, to prepare and file her cross motion
to affirm. This is the Commissioner’s first request for an extension.

Defendant respectfully requests this extension of time because of a very heavy workload,
including fourteen district court merits briefs due in the next month, as well a Ninth Circuit

responsive brief to complete.

 
10
1]
[2
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

On April 29, 2019, Plaintiff's counsel informed Defendant by email that he had no

objection to this extension.

Date: May 29, 2019

Date: May 29, 2019

Of Counsel

Jeffrey Chen

Assistant Regional Counsel
Social Security Administration

DATE:

May 31, 2019

Respectfully submitted,

LAW OFFICES OF LAWRENCE D. ROHLFING
fs/ Cyrus Safa*

CYRUS SAFA

*authorized by email April 29, 2019

Attorney for Plaintiff

NICHOLAS A. TRUTANICH

United States Attorney

/{s/ Michael K. Marriott

MICHAEL K. MARRIOTT

Assistant Regional Counsel

Attorneys for Defendant

IT IS SO ORDERED,

 

 

HONORABLE CAM FERENBACH
United States Magistrate Judge

 
